Citation Nr: 0526733	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-12 179A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the veteran's 
petition to reopen his previously denied claim for service 
connection for a low back disorder and denied his claim for 
service connection for a right knee disorder.  

During his May 2005 videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board, and in 
statement submitted at that time, the veteran withdrew his 
claim for an increased (i.e., compensable) rating for 
varicosities on his right leg.  So his only remaining claims 
on appeal concerning his low back and right knee.  See 
38 C.F.R. § 20.204(b), (c) (2004).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  In an unappealed April 1976 rating decision, the RO 
denied the veteran's claim for service connection for a low 
back disorder. 

3.  Some of the evidence submitted since that April 1976 
rating decision is not cumulative of evidence already of 
record and provides some of the facts necessary to 
substantiate this claim.




4.  There is still no persuasive medical nexus evidence of 
record, however, indicating the veteran's low back disorder 
is causally or etiologically related to his service in the 
military.

5.  There also is no persuasive medical nexus evidence of 
record indicating the veteran's right knee disorder is 
causally or etiologically related to his service 
in the military.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a low back disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2004).

2.  The veteran's low back disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).

3.  The veteran's right knee disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete his claims.  The September 2002 rating decision 
appealed, the March 2003 statement of the case (SOC), and the 
December 2004 supplemental statement of the case (SSOC), as 
well as a July 2002 letter to the veteran, notified him of 
the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claims.  And the July 
2002 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claims, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, he was 
provided VA examinations and a hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  The veteran was also 
provided several opportunities to submit additional evidence 
in support of his claims - including following the RO's 
July 2002 VCAA letter.  He had additional time (i.e., a 60-
day grace period) to submit evidence after the SOC and SSOC.  
He also had an additional 90 days to identify and/or submit 
supporting evidence after certification of his appeal to the 
Board, and even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In addition, the July 2002 letter apprising the veteran of 
the provisions of the VCAA was sent prior to initially 
adjudicating his claims in September 2002.  So there was due 
process compliance with the holding and mandated sequence of 
events specified in a recent precedent decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, 
just as in Pelegrini I, the Court held, among other things, 
that VCAA notice must be provided to a claimant before an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ) on the claim.  Id.  The AOJ in this case 
is the RO in Manchester, and the RO did just that.  
Regardless, though, the undersigned VLJ also went over the 
provisions of the VCAA in relation to the veteran's claims 
during the May 2005 hearing - partly to ensure compliance 
with this law by tying up any loose ends concerning it.  
This, incidentally, was before the RO certified his appeal to 
the Board for adjudication.  So he already has been fully 
apprised of the VCAA and given more than ample opportunity to 
identify and/or submit additional supporting evidence in 
response to it.  Consequently, there is no problem insofar as 
the timing of the VCAA notice, and the content of it is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the July 2002 VCAA letter 
that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claims.  The July 
2002 VCAA letter requested that he provide or identify any 
evidence supporting his claims.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See, 
too, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).



With respect to the VCAA letter of July 2002, the veteran was 
requested to respond within 60 days, but the letter informed 
him that he had up to one year to submit evidence.  And it 
has been more than one year since the July 2002 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence to Reopen the Previously 
Denied, Unappealed, Claim for Service Connection for a Low 
Back Disorder

As already alluded to, the veteran's claim for service 
connection for a low back disorder was first considered and 
denied by the RO in an April 1976 rating decision.  The claim 
originally was denied on the basis that the veteran's low 
back pain in service was acute and transitory and, thus, 
unrelated to his then current back pain.  In denying the 
veteran's claim, the RO relied on information contained in 
his service medical records and a VA examination report.  His 
service medical records showed only one complaint of back 
pain, in April 1967, and that he had no such complaints 
during his August 1967 separation examination, which showed a 
normal spine and musculoskeletal system.  Also, a February 
1976 VA examination report from an evaluation after service 
showed there was no vertebral, intervertebral, or sacroiliac 
pathology on X-ray of the lumbosacral spine, and that the 
veteran had right paraspinal tenderness of the lumbar spine, 
without spasm.

Although notified of that April 1976 RO decision, and 
apprised of his procedural and appellate rights, the veteran 
did not appeal.

The veteran filed his petition to reopen this previously 
denied claim in March 2002.  The RO approached his claim 
properly, as an issue off whether new and material evidence 
had been received to reopen this previously denied claim.  
And in a September 2002 decision, the RO found that the 
evidence received since the prior denial was new, but still 
not material, as the VA medical records submitted did not 
show the veteran's low back disorder was incurred or 
aggravated during his service.  This appeal ensued.



The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  See 
Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If an NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).  In addition, where the veteran 
files a NOD, but fails to perfect his appeal within sixty 
days of the date on which the statement of the case (SOC) was 
mailed or within one year from the date of mailing the notice 
of the decision (by filing a VA Form 9 or equivalent 
statement), the RO's determination becomes final and binding 
on him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 20.302(b), 
20.1103.


Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.

In this particular case, the veteran did not file an NOD 
after the issuance of the April 1976 rating decision.  
Therefore, the April 1976 rating decision is final and 
binding on him based on the evidence then of record, and is 
not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 
20.302, 20.1103.  However, if there is new and material 
evidence since that decision, the claim must be reopened and 
the former disposition reviewed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  But this 
notwithstanding, the evidence must be both new and material.  
That is to say, if the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2003).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. At 45,620.  As the current 
claim was filed in March 2002, so after this date, 
the new version of the regulation is applicable in this case.



Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2004).  If all of these tests are 
satisfied, the claim must be reopened.

The additional evidence that has been submitted or otherwise 
obtained since the RO's April 1976 decision consist of 
private medical records from Nashua Pain Management and 
Physical Therapy, R. R. Wolf, M.D., Y. Melamed, M.D, 
A. S. Geller, M.D., and G. Zuercher, M.D.  There also are 
several VA examination reports and the transcript of the 
veteran's testimony in May 2005 during his videoconference 
hearing before the undersigned VLJ.

Records from Dr. Melamed are dated December 2000 through 
February 2002.  The December 2000 treatment records show the 
veteran complained of a history of injuring his neck and 
right shoulder as a result of falling from a second story 
window many years earlier.  He denied back or joint pain.  

A January 2002 record from Dr. Melamed indicates the veteran 
complained of persistent leg numbness with tightness in his 
neck since an injury during military service.  He was 
referred to Dr. Geller for complaints of diffuse neck and 
back pain following an examination that was negative for 
atrophy or spasms of the back.  A February 2002 follow-up 
treatment note indicates the veteran was X-rayed, and that 
these x-rays showed degenerative changes in his cervical 
spine.

A March 2002 record from Dr. Geller states the veteran 
reported a fall from a second story window in 1966 and opined 
that this fall was "a mechanism of injury which certainly 
could precipitate chronic diffuse myofascial pain as well as 
osteoarthritis."

The records from Nashua Pain Management and Physical Therapy, 
dated in February and March 2002, indicate the veteran 
complained of chronic back, neck, and right leg pain since 
his fall from a second story window in 1966.  He also 
reported that he hit the ground with his head, causing trauma 
to his cervical spine, and that he hit his right knee on the 
first floor as he fell.  He related that he developed 
varicose veins over his right knee as a result.  Following a 
physical examination, the impression was neck and back pain 
consistent with degenerative osteoarthritis, lateral thigh 
numbness consistent with meralgia paresthetica, and neck 
spasms which may represent myofascial discomfort.  

A March 2002 record indicates that an EMG and nerve 
conduction studies suggested the veteran's pain generators 
were related to myofascial pain and degenerative 
osteoarthritis, versus major nerve compression or 
inflammation of the spine or lumbosacral plexus.

A July 2002 letter from Dr. Wolf states the veteran reported 
a history of intermittent right knee pain since a fall in 
1966, exacerbated by weight bearing, and a history of right 
leg vein ligation.  X-rays of the veteran's right knee showed 
mild degenerative arthritic changes.  The diagnosis was right 
knee degenerative arthritis.

The veteran was afforded a VA spine examination in December 
2002.  According to the report, he again claimed that he fell 
about one story when his ladder in service gave out, hit 
another ladder on the way down, and landed on his right 
shoulder and neck.  He related that, although he experienced 
pain and discomfort afterwards, he did not receive any 
specific treatment during his military service.  Following an 
examination, he was diagnosed with degenerative arthritis of 
the cervical spine, without radiculopathy, and chronic 
tendonitis of the right shoulder.



In February 2003, the veteran was afforded a VA joints 
examination.  The report of that examination indicates his 
claims folder was reviewed and that he complained of lumbar 
spine pain, with flare-ups three or four times per month.  He 
denied any neurological symptoms associated with his back 
pain.  Following physical examination, the diagnosis was low 
back pain and spondylosis of L1-L3.  The VA examiner found 
the veteran's low back pain and spondylosis were "less than 
likely" due to his injury during service, approximately 36 
years earlier, and that the findings were "more than 
likely" age-related.

An April 2003 medical record from G. Zuercher, D.O., states 
the veteran's 
long-standing history of intermittent numbness in the right 
lateral thigh may be related to a chronic long-term 
compression of the lateral femoral cutaneous nerve, with a 
history of arthritis in the right knee.

As previously mentioned, in May 2005, the veteran testified 
before the undersigned VLJ of the Board.  According to the 
transcript, the veteran said he had experienced low back and 
right knee pain since the accident in service when his ladder 
broke.  He testified that he landed on his neck and right 
shoulder, but later also had pain in his low back and right 
leg.  He also testified that he told his treating physicians 
at the time, but was discouraged from complaining about it in 
order to avoid losing his promotion and that the physician 
told him there was nothing wrong on examination.  He 
acknowledged that he did not mention his low back pain 
during his military separation examination.

Some of the above-cited evidence is both new and material 
and, therefore, sufficient to reopen the veteran's claim for 
service connection for a low back disorder.  Some of this 
evidence supports his contention that he has a low back 
disorder related to his military service.  But, in 
particular, the private medical records from Dr. Geller and 
Nashua Pain Management and Physical Therapy substantiate his 
claim because these records provide evidence of his current 
treatment for low back 


pain, thereby suggesting that the low back pain he 
experienced in service was not acute and transitory (as the 
RO previously concluded) - but rather, caused chronic 
residual disability.  This important evidentiary element was 
missing at the time of the April 1976 RO decision.  See 
Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Consequently, these records are neither 
cumulative nor redundant, and they are so significant they 
must be considered in order to fairly decide the merits of 
the claim for service connection for a low back disorder.  
See 38 C.F.R. § 3.156(a).  So the claim is reopened.

The Board must now consider the veteran's reopened claim on 
the full merits (i.e., on a de novo basis).  This will not 
unduly prejudice him because the aforementioned July 2002 
VCAA letter and the comments of the undersigned VLJ, during 
the May 2005 videoconference hearing, informed the veteran of 
the type of information and evidence needed to establish his 
entitlement to service connection for a low back disorder, on 
a de novo basis, in addition to providing him the information 
necessary to reopen his claim.  As such, this is sufficient 
to protect his procedural due process rights and allow the 
Board to now make its own de novo decision - without first 
remanding this claim to the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (if "the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and if not, whether 
the claimant has been prejudiced thereby.").



III.  Entitlement to Service Connection for a Low Back 
Disorder

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions such as arthritis (degenerative joint disease) are 
chronic, per se, and therefore will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption, however, 
is rebuttable by probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  



A.	Low Back Disorder

Although this claim has been reopened, service connection is 
not warranted for a low back disorder.  The report of the 
physical examination the veteran underwent for separation 
from the military indicates he had unremarkable evaluations 
of his spine and musculoskeletal system.  Indeed, even he has 
personally acknowledged not complaining of problems with his 
low back during that exit evaluation given in anticipation of 
his discharge from the military.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the incident in 
question, when there was no incentive - financial or 
otherwise - to fabricate information for personal gain.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he indeed was having problems 
with low back pain, as he is now alleging, then he would have 
at least mentioned this during his military separation 
examination.  But he clearly did not.  And while the Board 
realizes he was treated during service, in April 1967, for 
low back pain, this apparently was a single, acute episode, 
without any need for further evaluation or treatment.  
See 38 C.F.R. § 3.303(b) (isolated findings in service are 
insufficient to establish chronicity).

There also is no objective evidence of continuity of 
symptomatology during the intervening years immediately 
following his discharge from service in September 1967 and 
the initial manifestation of low back pathology many years 
later.  His low back disorder was not manifested or diagnosed 
within the one-year presumptive period following his 
discharge from service or even for many ensuing years.  
Records show he did not initially begin to complain of back 
pain following his service until January 2002, which was over 
32 years after his service in the military had ended.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  This is more than three 
decades.



Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  And while 
Dr. Geller suggested the veteran's fall in 1966 could have 
caused myofascial pain and osteoarthritis, the medical 
evidence of record is negative for an opinion by his treating 
providers more conclusively associating his current back 
disorder to his military service - including to the injury 
in question.  While an accurate determination of etiology is 
not a condition precedent to granting service connection, nor 
is definite etiology or obvious etiology, there must at least 
be a sufficiently definitive opinion on etiology to rise 
above the level of pure equivocality.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 
420, 424 (1998).  That said, use of cautious language does 
not always express inconclusiveness in a doctor's opinion on 
etiology.  An etiological opinion must be viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 
Vet. App. 336, 338 (1997).  Here, though, Dr. Geller's use of 
language that essentially amounts to "could be" related to 
service means it is just as likely as not the veteran's 
current low back disorder is not related to his military 
service.  And this does not provide a basis for giving him 
the benefit of the doubt that it is.  See, e.g., Perman v. 
Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

As it stands, the medical evidence of record only indicates 
the veteran reported to his treating providers that his low 
back problems were related to his fall in service.  In other 
words, he mentioned to them that he had injured in his low 
back in that incident while in the military, but this is not 
independently corroborated by his service medical records.  
They only show injuries to his cervical spine (neck) and 
right shoulder, and the residuals he has from the injuries to 
these other areas of his body already have been service 
connected and are being compensated.  Despite his contentions 
to the contrary, there is no mention whatsoever of additional 
injuries in that incident to his low back (or right knee, for 
that matter).



Evidence, as here, which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence to establish entitlement to service 
connection.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

Other significant evidence against granting service 
connection includes the VA examiner's opinion indicating it 
is unlikely (so less than 50 probability) the veteran's 
current low back disorder is causally related to his service 
in the military, including the specific injury at issue, as 
it is more likely related to his age.  This VA examiner's 
opinion has significant probative weight since it is based on 
an independent review of the complete record, and the VA 
examiner not only considered the veteran's assertions and 
medical history, but also undertook a comprehensive clinical 
examination of him.  So this opinion has the proper 
factual foundation and is not predicated on unestablished 
facts or mere allegations.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  See also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

B.	Right Knee Disorder

Records from Dr. Melamed, dated December 2000 through 
February 2002, show the veteran denied experiencing joint 
pain, but complained of persistent right leg numbness with 
tightness in his neck.  He also reported an injury due to a 
fall during his military service.  Upon examination, he had 
varicose veins on his legs, below his knees.



Records from Nashua Pain Management and Physical Therapy, 
dated in February and March 2002, show the veteran complained 
of chronic right leg pain, since he fell from a second story 
window in 1966.  He also reported a history of varicose veins 
in his right knee.  He complained of numbness of his right 
leg with prolonged standing and driving.  Following an 
examination, the impression was right lateral thigh numbness, 
most consistent with meralgia paresthetica.  

As previously mentioned, the March 2002 record from Dr. 
Geller states the veteran reported a fall from a second story 
window in 1966 and opined that this fall was "a mechanism of 
injury which certainly could precipitate chronic diffuse 
myofascial pain as well as osteoarthritis."

And the previously discussed July 2002 letter from Dr. Wolf 
states the veteran reported a history of intermittent right 
knee pain since a fall in 1966, exacerbated by weight-
bearing, and a history of right leg vein ligation.  X-rays of 
the veteran's right knee showed mild degenerative arthritic 
changes.  The diagnosis was right knee degenerative 
arthritis.

During his February 2003 VA examination, the veteran said he 
had experienced right knee pain since service.  He also 
complained of losing his balance occasionally due to his knee 
pain.  He complained, as well, of weakness and stiffness in 
this knee, without redness, swelling, or heat, and that he 
had flare-ups of pain.  He related that, in 1991, he 
underwent varicose vein stripping along his right knee.  He 
denied having inflammatory arthritis.  The VA examiner 
reviewed the veteran's claims file and medical records and, 
in particular, noted the July 2002 letter from Dr. Wolf 
regarding the veteran's right knee X-ray.  Following a 
physical examination, the diagnosis was normal physical 
examination of the right knee, with mild degenerative changes 
and chondromalacia.  The VA examiner opined that the 
veteran's right knee findings were "less than likely" due 
to his in-service injury, but instead were age-related.



An April 2003 letter from Dr. Zuercher states the veteran 
again reported a history of injury during his military 
service and complained of chronic right leg pain.  
He complained of intermittent numbness on the right lateral 
side of his thigh and a history of mild arthritis of the 
right knee.  Following an examination of his right knee, the 
impression was long-standing history of intermittent numbness 
in the right lateral thigh may be related to a chronic long-
term compression of the lateral femoral cutaneous nerve, with 
a history of arthritis in the right knee.

During his May 2005 videoconference hearing before the 
undersigned VLJ, the veteran testified that he had no 
problems with his right knee prior to service, but that he 
fell from a second story window while in the military when 
his ladder broke during a training exercise.  He said he 
landed on his right leg.  He also testified that he was 
examined at the time of his injury, and the doctor found 
nothing wrong.  He also stated that he did not mention his 
right knee complaints to anyone for the remainder of his 
service so that he would not be prevented from getting his 
promotion.  He further denied mentioning his right knee pain 
during his military separation examination.

Although the veteran no doubt sincerely believes his current 
right knee problems are attributable to the ladder incident 
in service, there simply is no persuasive medical nexus 
evidence of record indicating or otherwise suggesting this 
condition was incurred during or as a result of his military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  His 
service medical records are entirely negative for any 
complaints (relevant symptoms, etc.), treatment, or diagnosis 
of a right knee injury or related disorder.  This includes 
when examined for separation from the military.  And even he 
admits he had no relevant complaints while in service - 
albeit while at the same time contending this was only 
because he did not want to jeopardize his potential for 
promotion.  But in any event, his right knee disorder also 
was not manifested or diagnosed within the one-year 
presumptive period following his discharge from the military 
(when this was no longer an issue) or even for many ensuing 
years.  Rather, records show he was not initially diagnosed 
with a right knee disorder until 2002, almost 33 years after 
his service in the military had ended.  That is more than 
three decades.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  

And, more importantly, the VA examiner determined there is no 
relationship between the veteran's right knee disorder and 
his military service, as his right knee disorder is most 
likely related to his age.  Also bear in mind the veteran, 
himself, denied having a right knee disorder - not only 
during his separation examination, but again many years later 
in December 2000, when he denied having any joint pain when 
Dr. Melamed first treated him.  And none of the veteran's 
treating physicians have associated his current right knee 
complaints with his military service.  As such, there 
currently is no persuasive medical nexus evidence of record 
indicating the veteran developed a right knee disorder during 
or as a result of his service in the military.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .).

C.  Conclusion

Essentially the only evidence alleging the veteran has a 
right knee disorder and a low back disorder related to his 
service in the military comes from him, personally.  And as a 
layman, he simply does not have the necessary medical 
training and/or expertise to determine the cause of these 
conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  




ORDER

The claim for service connection for a low back disorder is 
reopened, but denied.

The claim for service connection for a right knee disorder is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


